Case 4:19-cv-04111-SOH-BAB Document 56               Filed 06/02/20 Page 1 of 1 PageID #: 356



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


 CHARLES SAMUEL JOHNSON JR.                                                          PLAINTIFF

 v.                                  Case No. 4:19-cv-4021

 NURSE KING, Miller County Detention Center
 (“MCDC”); CAPTAIN ADAMS, MCDC;
 DEPUTY MATTHEW HENSLEY; SERGEANT B.
 GRIFFIE, MCDC; OFFICER TEFFT; and
 OFFICER RODRIGUEZ                                                               DEFENDANTS


                                            ORDER

        Before the Court is the Report and Recommendation filed May 14, 2020, by the Honorable

 Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

 53. Judge Bryant recommends that Defendants’ Motions to Dismiss (ECF Nos. 36, 42) be granted

 and Plaintiff’s claims for excessive force against Defendants Adams, Griffie, Hensley, Tefft, and

 Rodriguez be dismissed with prejudice.      No party has filed objections to the Report and

 Recommendation, and the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review,

 the Court adopts the Report and Recommendation in toto. Accordingly, the Motions to Dismiss

 (ECF Nos. 36, 42) are GRANTED. Plaintiff’s claims for excessive force against Defendants

 Adams, Griffie, Hensley, Tefft, and Rodriguez are DISMISSED WITH PREJUDICE. The

 denial of medical care claim against Defendants King and Adams remains for resolution.

        IT IS SO ORDERED, this 2nd day of June, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
